FILED
                            NOT FOR PUBLICATION                             DEC 11 2009

                                                                       MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



MIKE M. MADANI; et al.,                          No. 08-56332

              Plaintiffs - Appellants,           D.C. No. 2:08-cv-01283-GHK-
                                                 JWJ
  v.

SHELL OIL COMPANY; et al.,                       MEMORANDUM *

              Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Central District of California
                     George H. King, District Judge, Presiding

                           Submitted December 9, 2009 **
                               Pasadena, California

Before: THOMPSON and SILVERMAN, Circuit Judges, and BOLTON, ***
District Judge.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Susan R. Bolton, United States District Judge for the
District of Arizona, sitting by designation.
      Plaintiffs appeal the district court’s dismissal of their antitrust action as

barred by the statute of limitations. We have jurisdiction pursuant to 28 U.S.C. §

1291, review de novo, Williams v. Boeing Co., 517 F.3d 1120, 1135 (9th Cir.

2008), and affirm.

      The district court correctly ruled that the limitations period for this class

action was not tolled by a prior class action. Robbin v. Fluor Corp., 835 F.2d 213,

214 (9th Cir. 1987). Nor does Catholic Soc. Servs., Inc. v. INS, 232 F.3d 1139 (9th

Cir. 2002) (en banc), compel a different result. None of the peculiar reasons

justifying tolling in that case is present in this case. Id. at 1147-49.

      AFFIRMED.